Name: ACP-EEC Council of Ministers Decision 1/77 of 14 April 1977 derogating from the concept of 'originating products' to take into account the special situation of the Republic of Malawi with regard to certain items of fishing tackle(fishing flies)
 Type: Decision
 Subject Matter: nan
 Date Published: 1977-06-07

 Avis juridique important|21977D0607(01)ACP-EEC Council of Ministers Decision 1/77 of 14 April 1977 derogating from the concept of 'originating products' to take into account the special situation of the Republic of Malawi with regard to certain items of fishing tackle(fishing flies) Official Journal L 139 , 07/06/1977 P. 0023ACP-EEC COUNCIL OF MINISTERS DECISION 1/77 Of 14 April 1977 derogating from the concept of 'originating products' to take into account the special situation of the Republic of Malawi with regard to certain items of fishing tackle (fishing flies)THE ACP-EEC COUNCIL OF MINISTERS,Having regard to the ACP-EEC Convention of LomÃ ©, signed on 28 February 1975 (hereinafter referred to as 'the Convention'), and in particular Article 9 (2) thereof.Whereas Article 27 of Protocol 1 to the Convention, concerning the definition of the concept of 'originating products' and methods of administrative cooperation, makes provision for derogations from the rules of origin in particular to facilitate the developmentof existing industries or the creation oh new industries;Whereas the ACP States have submitted a request from the Government of the Republic of Malawi for a one-year derogation from the definition set out in the Protocol for items of fishing tackle manufactured in that State;Whereas, in accordance with Article 27 of Protocol 1, the Customs Cooperation Committee has adopted a report on this request;Whereas in order to take into account the special situation of the Republic of Malawi and to enable the relevant industrial sector to develop its industry and to seek new sources of supply for the raw materials needed in the manufacture oh the items referred to above, derogation should accordingly be made, for a maximum of one year, from the definition set out in Protocol 1;Whereas any possible deflection of trade should be avoided; whereas this aim car, be achieved by fixing a maximum percentage of non- originating products incorporated in the finished product,HAS DECIDED AS FOLLOWS:Article 1By way of derogation from the provisions of Protocol 1, items of fishing tackle manufactured in Malawi and falling within tariff heading No ex 97.07 'fishing flies' shall be considered as originating in Malawi, provided that the value of the non-originating fish-hooks used for their manufacture, falling within tariff heading No ex 97.07, does not exceed 25% of the value of the finished product.Article 2The movement movement certificates EUR 1 issued pursuant to this Decision shall bear one of the following endorsements:- 'Varer med oprindelsesstatus i henhold til AVS-EOEF- Ministerraades afgoerelse nr. 1/77',- 'Ursprungswaren gemaess Beschluss Nr. 1/77 des AKP-EWG- Ministerrats',- 'Originating products by virtue of Decision 1/77 of the ACP-EEC Council of Ministers',- 'Marchandises originaires en vertu della dÃ ©cision n 1/77 de Conseil des Ministres ACP-CEE',- 'Merci originarie in virtÃ ¹ della decisione n. 1/77 del Consiglio dei ministri ACP-CEE',- Goederen van oorsprong uit hoofde van Besluit nr. 1/77 van de ACS-EEG-Raad van Ministers'.This endorsement shall be entered under the heading 'Remarks'.Article 3The competent authorities of the Republic of Malawi shall forward to the Commission every three months a statement of the quantities in respect of which movement certificates EUR 1 have been issued pursuant to this Decision, indicating the Member States of destination.Article 4Thw ACP States, the Member States and the Community shall each take the measures required to implement this Decision.Article 5This Decision shall enter into force on 1 June 1977.It shall apply until 31 May 1978.Done at Suva, 14 April 1977.For the ACP-EEC Councilof MinistersThe PresidentRatu Sir K.K.T. MARA K.B.E.